Appeal from order, Supreme Court, Bronx County (William Erlbaum, J.), entered on or about June 29, 1993, which, in a habeas corpus proceeding, directed that a suppression hearing be held before a Justice of the Supreme Court, unanimously dismissed as nonappealable, without costs.
Petitioner instituted this habeas corpus proceeding to vacate a parole violation warrant following a preliminary parole revocation hearing in which probable cause was found that petitioner had violated a condition of release, namely possession of controlled substances without proper medical authorization (9 NYCRR 8000.2 [f]; 8003.2 [k]). Addressing petitioner’s contention that evidence was admitted at the hearing in violation of his Fourth Amendment rights, the court’s order directs that a suppression hearing be held to determine *377whether the vehicle petitioner was driving, and from which the physical evidence in question was recovered, was properly stopped by the police. Such order being intermediate in nature, it is not appealable, and accordingly, this appeal is dismissed (People ex rel. Robertson v New York State Div. of Parole, 67 NY2d 197, 201; 7A Weinstein-Korn-Miller, NY Civ Prac ¶ 7011.02). Concur — Rosenberger, J. P., Ellerin, Kupferman and Nardelli, JJ.